WINCH, J.
This is a proceeding to review the judgment of the common pleas court, permitting the village to construct a crossing at grade over the railroad at Manor Park avenue in said village.
This court is committed to the general policy of refusing permission for crossings at grade, and had the matter been brought before this court for its original judgment in the matter, it is likely a crossing at grade would not have been permitted at the point mentioned.
The law, however, vests the trial judge with considerable discretion. The evidence before us does not show an abuse of such discretion.
The village made proof of such matters as the statute requires, and the fact that there are twenty-six existing crossings at grade over this railroad within the village may well have inclined the trial judge to conclude that the best way to have all of such crossings abolished, was to put the burden of another one upon the railroad. We do not know such would be the tendency; the whole subject is purely speculative; for that reason we are not disposed to say that the trial judge was clearly wrong in his conclusion.
Judgment affirmed.
Marvin and Henry, JJ., concur.